      Case 5:20-cv-00333-MTT-CHW Document 26 Filed 07/26/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

DANIEL FORD,                      :
                 Plaintiff,       :
                                  :
            v.                    :                    No: 5:20-cv-00333-MTT-CHW
                                  :
Lieutenant WILCOX, et al.,        :                    Proceedings Under 42 U.S.C. § 1983
                 Defendants.      :                    Before the U.S. Magistrate Judge
_________________________________ :

                                              ORDER

       Before the Court is a motion to stay filed by Defendants Ward, Perry, Spikes, Thomas,

Woodson, Butts, and Casas. (Doc. 24). In the motion, Defendants ask the Court to stay the period

in which Defendants must move for summary judgment. (Id. at 1). Defendants request a stay until

the Court rules upon Defendants Ward, Perry, Spikes, Thomas, Woodson, and Butts’ motion to

dismiss and Defendant Casas’ motion to set aside default. (Id. at 2). Defendants assert there will

be no need to file a motion for summary judgment should the Court grant the motion to dismiss,

and in the alternative, that Defendants would be best served by filing a summary judgment motion

collectively if the Court sets aside default as to Defendant Casas. (Id.).

       Because it would be in the interests of justice and judicial economy to stay the summary

judgment filing deadline until the pending motions are resolved, Defendants’ motion to stay (Doc.

24) is GRANTED. The Court will set new deadlines for the filing of motions for summary

judgment by all parties upon ruling on Defendants’ pending motions.

       SO ORDERED, this 22nd day of July, 2021.


                                                       s/ Charles H. Weigle_________
                                                       Charles H. Weigle
                                                       United States Magistrate Judge
